Exhibit 10.1


THE SHARES OFFERED HEREUNDER HAVE NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”) IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.  TRANSFER OF THESE SHARES IN
THE UNITED STATES OR TO U.S. PERSONS IS PROHIBITED, EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF REGULATIONS S, PURSUANT TO REGISTRATION UNDER THE SECURITIES
ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING
TRANSACTIONS IN THE COMMON STOCK OF THE COMPANY MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE SECURITIES ACT.


STOCK PURCHASE AND SETTLEMENT AGREEMENT




THIS STOCK PURCHASE AND SETTLEMENT AGREEMENT (THIS “Agreement”) is made as of
September 30, 2008 (the “Effective Date”) by and between Altair Nanotechnologies
Inc., a Canadian corporation (the “Company”), and Al Yousuf, LLC, a United Arab
Emirates limited liability company (the “Investor”).


Recitals


A.           The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation S (“Regulation S”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B.            The Investor wishes to purchase from the Company, and the Company
wishesto sell and issue to the Investor, upon the terms and conditions stated in
this Agreement, common shares of the Company (“Common Stock”); and


C.           The Company and the Investor also wish to settle certain potential
claims arising in connection with the Purchase Agreement dated November 29, 2007
(the “2007 Purchase Agreement”) between the Company and Investor; and
 
D.           Contemporaneous with the sale of the Common Stock, the parties
hereto will execute and deliver An Amendment to Registration Rights Agreement,
in the form attached hereto as Exhibit A (the “Amendment”), pursuant to which
the Company will agree that certain rights set forth on the Registration Rights
Agreement dated November 29, 2007 (as amended by the Amendment, the
“Registration Rights Agreement”) between the Company and the Investor shall
apply to the Shares issued hereunder.


 
Agreement


 
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 

 
-1-

--------------------------------------------------------------------------------


1.             Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is Controlled by, or
is under common Control with, such Person; provided, however, notwithstanding
the foregoing, the Investor shall not be deemed to be an Affiliate of the
Company.


“Battery Pack Issue” means (a) any battery packs the Company supplied, or agreed
to supply, to Phoenix and the Company’s offer of a warranty replacement to
Phoenix with respect to such battery packs or components thereof, (b) the
theory, concern or problem that battery packs of the type supplied to Phoenix
for use in vehicles contain a design flaw that could create a thermal event
under certain  circumstances, (c) any accounting adjustments, including
inventory write-offs, revenue adjustments, expense adjustments or increases to
warranty reserves, arising from (a) or (b) above; and (d) any representations,
warranties, statements, acts or omissions regarding (a), (b) or (c) above, the
Company’s relationship with Phoenix, orders from Phoenix or the potential for
any orders or revenues in the future from Phoenix.


“Business Day” means a day, other than a Friday, Saturday or Sunday, on which
banks in New York City, New York and the United Arab Emirates are open for the
general transaction of business.


“Claim” means any and all claims, liabilities, charges, demands, grievances, and
causes of action of any kind or nature whatsoever, including without limitation
claims for breach of contract, breach of fiduciary duty, fraud or
indemnification, whether direct or indirect, liquidated or unliquidated.


“Closing” has the meaning set forth in Section 3(a).


“Closing Date” has the meaning set forth in Section 3(a).


“Common Stock” has the meaning set forth in the Recitals.


“Company’s Knowledge” (including any derivation thereof such as “known” or
“knowing”) means the actual knowledge of the executive officers (as defined in
Rule 405 under the 1933 Act) of the Company, after due inquiry, including, but
not limited to, reviewing this Agreement.


“Compensation Committee” means any committee of the Board of Directors of the
Company appointed to satisfy the requirements of NASDAQ Stock Market Rule
4350(c)(3), or any successor rule, or that otherwise has been delegated the
power, authority and responsibility to make recommendations or decisions with
respect to the compensation of executive officers of the Company.
 
-2-

--------------------------------------------------------------------------------



 
“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Final Closing” has the meaning set forth in Section 3(c).


“Initial Closing” has the meaning set forth in Section 3(b).


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Investor Shares” means the Shares and any shares of Common Stock acquired
pursuant to the 2007 Purchase Agreement.


A Claim is a “Known Claim,” with respect to any Person if the Person or any
Affiliate of the Person (including any executive officer (as defined in Rule 405
under the 1933 Act), manager, member or director of the Person) had actual
knowledge of the facts that would give rise to the Claim or notice of facts,
which in the exercise of reasonable diligence or following a reasonable inquiry,
would have led to actual knowledge of the facts that would give rise to the
Claim.


“Law” means all constitutions, statutes, laws, treaties, codes, ordinances,
regulations, rules, orders, judgments, writs, injunctions, acts, determinations,
directions or decrees of any governmental entity with jurisdiction over the
respective Person or any stock exchange or market on which any securities of the
Company are listed.


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
prospects or business of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents; provided, however, none of the following shall be deemed to
constitute, and none of the following shall be taken into account in determining
whether there has been, a Material Adverse Effect:  any adverse change, event,
development, or effect to the extent arising from (a) changes in general
business or economic conditions occurring after the date of this Agreement,
including such conditions related to the business of such party but not unique
for such party, (b) changes in national or international political or social
conditions occurring after the date of this Agreement, including engagement,
continuation or escalation by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack upon the United States or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (c) any disruption in
the financial, banking, or securities markets, (d) changes resulting from the
execution, announcement or performance of this Agreement.
 
-3-

--------------------------------------------------------------------------------



 
“New Securities” means equity securities of the Company, or rights, options, or
warrants to purchase said equity securities, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for said equity securities; provided, however, New Securities shall
not include: (a) any equity securities, rights, options, warrants or securities
exchangeable into or exercisable for equity securities to the extent outstanding
on the Effective Date; (b) securities issued upon the exercise or conversion of
any debenture, warrant, option, or other security exchangeable into or
exercisable for any equity securities; (c) securities issuable upon a stock
split, stock dividend, or any subdivision of the Common Stock; (d) shares of
Common Stock, options, stock appreciation rights and similar rights issued or
issuable to employees or directors of, or consultants to, the Company and its
subsidiaries pursuant to any plan approved by the Company’s Board of Directors;
(e) securities issued or issuable in transactions in which the Company is
purchasing, directly or through a merger, triangular merger, share exchange or
other transaction, substantially all of the assets or business of another
company, (f) any securities issued or issuable to banks, investment banks,
placement agents, finders or other consultants or advisors for their own account
and for services rendered; and (g) securities issued or issuable pursuant to
agreements entered into as part of a licensing, supply or development
transaction in which the consideration for the securities, or the vesting of the
securities, is entering into the transaction or the meeting of a milestone, a
certain level of orders or another performance-related event and is not cash, a
promissory note or other obligation to pay cash or a cash equivalent and to the
extent the aggregate number of securities issued or issuable pursuant to all
such agreements does not exceed one percent (1%) of the issued and outstanding
common shares of the Company as at the date of this Agreement.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Per Share Price” means $1.70 per Share.

 
“Phoenix” means Phoenix MC, Inc., Phoenix Motorcars, Inc. and/or its
predecessors to, or successors to, the business plan and assets of the
foregoing.
 
“Predecessor” means, with respect to the Company, an entity substantially all of
whose assets and business was acquired by the Company or one of its
Subsidiaries, whether through merger, consolidation, asset purchase, stock
purchase or otherwise.
 
-4-

--------------------------------------------------------------------------------




“Purchase Price” means $10,000,000.10

 
“Purchase Shares” means 5,882,353 shares of Common Stock.

 
“Release Shares” means 2,117,647 shares of Common Stock.


“Rights Period” shall mean the period between the Final Closing and the earliest
to occur of (i) the first date that the Investor Shares constitute no more than
ten (10) percent of the Company’s outstanding Common Stock (on a fully diluted
basis assuming exercise or conversion of all options, warrants, conversion
rights and other rights exercisable for or convertible into Common Stock), (ii)
the first date after January 1, 2010 that the market price of the Common Stock
has exceeded $4.50 (adjusted for stock splits, consolidations and similar
transactions) for 60 consecutive trading days, and (iii) the closing of the sale
of substantially all of the assets of the Company, a merger involving the
Company in which the shareholders of the Company prior to the transaction own
less than 50% of the surviving entity or a similar change of control
transaction.


“SEC Filings” has the meaning set forth in Section 4.6.



“Shareholder Rights Plan Agreement” means the Amended and Restated Shareholder
Rights Plan Agreement dated October 15, 1999 between the Company and Equity
Transfer Services, as rights agent, as amended by Amendment No. 1 to Amended and
Restated Shareholders Rights Plan Agreement dated September 30, 2008.


“Shares” means the sum of the Purchase Shares and the Release Shares.


“Subsidiary” means a Person of which the Company holds, directly or indirectly,
more than 40% of the outstanding equity interests.


“Transaction Documents” means this Agreement and the Amendment.


“Transfer Agent” means Equity Transfer Services and Trust Company or the
successor transfer agent of the Company.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.              Issuance of the Release Shares and Purchase and Sale of the
Purchase Shares.  Subject to the terms and conditions of this Agreement, on the
Initial Closing Date the Company shall issue to the Investor the Release Shares,
and on the Final Closing Date the Investor shall purchase, and the Company shall
sell and issue to the Investor, the Purchase Shares, in the case of each such
Closing Date in exchange for the consideration described herein.
 
-5-

--------------------------------------------------------------------------------



 
3.             Closing.


(a)           Two Closings. The closing of the purchase and sale of the Shares
shall take place in two closings, each of which is referred to as a “Closing”
and each of which shall be deemed to have occurred at the time (the “Closing
Date”) specified in this Section 3 with respect to such Closing.


(b)           Initial Closing.  At the initial Closing (the “Initial Closing”),
the Company shall issue the Release Shares to the Investor, and the releases and
other provisions set forth in Section 9 of this Agreement shall become
irrevocably effective and binding.   The Initial Closing shall be deemed to have
occurred, without any additional action on behalf of the parties, on the
Effective Date upon the execution of this Agreement by both the Company and the
Investor.  Within three (3) Business Days of the execution of this Agreement by
both parties, the Company shall deliver to Dewey & LeBeouf LLP, for the benefit
of the Investor, at the following address, 333 South Grand Avenue Suite 2600,
Los Angeles, CA 90071, USA, Attn: Michael DuQuesnay, Telephone (213) 621-6528,
three certificates for the Release Shares registered in the name of the
Investor, each representing approximately one-third of the Release Shares
(consistent with Section 12.2) and with such legends as are contemplated by this
Agreement.


(c)           Subsequent Closing.  At the subsequent Closing (the “Final
Closing”), the Investor shall purchase from the Company, and the Company shall
sell to the Investor, the Purchase Shares in exchange for the Purchase
Price.   The Final Closing shall be deemed to have occurred at the time on which
the Company receives confirmation of the receipt of the Purchase Price by the
bank to which the Purchase Price is wire transferred. To achieve the Final
Closing, the Investor shall wire transfer the Purchase Price, directly or
through an intermediary bank, to the bank account of the Company in accordance
with the wire instructions provided by the Company. The Investor shall also
provide reference number information for the transfer to John Fallini, via email
at jfallini@altairnano.com. The parties shall cause the Final Closing to occur
no later than 15 calendar days after the Effective Date.  Within three (3)
Business Days after the receipt by the Company of the Purchase Price, the
Company shall deliver to Dewey & LeBeouf LLP, for the benefit of the Investor,
at the following address, 333 South Grand Avenue Suite 2600, Los Angeles, CA
90071, USA, Attn: Michael DuQuesnay, Telephone (213) 621-6528, three
certificates for the Purchase Shares registered in the name of the Investor,
each representing approximately one-third of the Purchase Shares (consistent
with Section 12.2) and with such legends as are contemplated by this Agreement.


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor that, subject to the exceptions fully,
fairly and specifically disclosed in the disclosure letter (referencing the
appropriate section and paragraph numbers) delivered by Company to the Investor
dated as of the date hereof (the “Disclosure Letter”), which exceptions shall be
deemed to be representations and warranties as if made hereunder, the following
statements are true, accurate, complete and not misleading as of the Effective
Date, except where another date is specified in the representation or warranty
(for the avoidance of doubt, if any section in the Disclosure Letter discloses
an item or information in such a way as to make its relevance to the disclosure
required by another section of the Disclosure Letter readily apparent based on
the substance of such disclosure, such matter shall be deemed to have been
disclosed in such other section of the Disclosure Letter, notwithstanding the
omission).   Except as set forth in this last sentence of this paragraph, no
other knowledge of the Investor relating to the Company will prevent or limit a
claim made by the Investor for breach of any of the representations and
warranties in this Section 4, and the Company may not put forward the Investor’s
knowledge (actual, constructive or imputed) of any facts which might make any of
the representations and warranties in this Section 4 untrue, inaccurate,
incomplete or misleading as a defense to a claim for breach of any of the
representations and warranties.  Notwithstanding the preceding sentence, the
Investor shall have deemed to have knowledge of all information in the SEC
Filings, and the Company may assert Investor’s knowledge of information in the
SEC Filings to prevent or limit a claim that the representations and warranties
in Section 4 are untrue, inaccurate, incomplete or misleading.
 
-6-

--------------------------------------------------------------------------------



 
4. 1           Organization, Good Standing and Qualification.  Each of the
Company and its Subsidiaries is a company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all requisite company power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign company and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary.


4. 2           Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and shareholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 

 
-7-

--------------------------------------------------------------------------------


4.3           Capitalization.  Section 4.3 of the Disclosure Letter sets forth
as of September 30, 2008 (a) the authorized capital stock of the Company; (b)
the number of shares of capital stock issued and outstanding; (c) the number of
shares of capital stock issuable pursuant to the Company’s stock plans; and (d)
the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares and options or other rights
outstanding under the Company’s stock plans) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  The
Company has not issued any shares of capital stock (other than upon the exercise
of an option or warrant outstanding on the Effective Date and disclosed in the
Disclosure Letter) or any options, warrants or other rights exercisable for,
convertible into or exchangeable for any shares of capital stock since September
30, 2008. All of the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights (other than as arise under this
Agreement) and were issued in full compliance with applicable state and federal
securities law and any rights of third parties.  No Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company other than as set forth in this Agreement.  Except as
described in the Company’s Quarterly Report on Form 10-Q for the period ended
June 30, 2008 (the “Most Recent Form 10-Q”), in the Disclosure Letter and in
agreements with the Investor, (w) there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, (x) neither the Company nor any of its Subsidiaries is
currently in negotiations for the issuance of any equity securities of any kind,
(y) there are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the security holders of the Company relating to the securities of the
Company held by them, and (z) other than under agreements to which the Investor
is a party, no Person has the right to require the Company to register any
securities of the Company under the 1933 Act, whether on a demand basis or in
connection with the registration of securities of the Company for its own
account or for the account of any other Person (except for such registration
rights that have been satisfied or are being satisfied by means of a currently
effective registration statement filed by the Company).


The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investor) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security.


Except as set forth in the Shareholder Rights Plan Agreement, the Company does
not have outstanding shareholder purchase rights or “poison pill” or any similar
arrangement in effect giving any Person the right to purchase any equity
interest in the Company upon the occurrence of certain events.  The Company has
authorized and executed the Amendment No. 1 to Amended and Restated Shareholders
Rights Plan Agreement dated September 30, 2008, pursuant to which the Investor
and its affiliates are excepted from the definition of “Acquiring Person” in the
Shareholder Rights Plan Agreement (provided that their ownership does not
subsequently increase by 1% and they do not initiate a “Take-over Bid”), and the
consummation of the transactions contemplated by this Agreement shall not give
rise to the ability for holders of Common Stock to exercise “Rights” or
otherwise precipitate the application of Section 3.1 of the Shareholder Rights
Plan Agreement.   Terms set forth in quotations marks in the preceding sentence
have the meaning set forth in the Shareholder Rights Plan Agreement.


4.4           Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investor), except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws.
 
 
-8-

--------------------------------------------------------------------------------

 

 
4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Shares
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official having jurisdiction over the Company or
any of its Affiliates that has not been obtained, including without limitation,
the NASDAQ Capital Market (the “NASDAQ Capital Market”) and the Company’s
shareholders, other than (a) filings that have been made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws which the Company undertakes to file within the
applicable time periods, (b) a Notification Form Listing Additional Shares to be
filed with the NASDAQ Capital Market, which the Company undertakes to file
promptly following the Effective Date, (c) a Current Report on Form 8-K
describing the Transaction Documents and the transactions contemplated by the
Transaction Documents, which the Company undertakes to file within four (4)
Business Days after the Effective Date, and (d) filings required by the
Registration Rights Agreement.   Subject to the accuracy of the representations
and warranties of the Investor set forth in Section 5 hereof, the Company has
taken all action necessary to prevent the issuance and sale of the Shares from
triggering any rights or penalties under the provisions of any shareholder
rights plan or other “poison pill” arrangement (including for the avoidance of
doubt the Shareholder Rights Plan Agreement), any anti-takeover, business
combination or control share law or statute binding on the Company or to which
the Company or any of its assets and properties may be subject and any provision
of the Company’s Articles of Continuance or Bylaws that is or could reasonably
be expected to become applicable to the Investor as a result of the transactions
contemplated hereby, including without limitation, the issuance of the Shares
and the ownership, disposition or voting of the Shares by the Investor or the
exercise of any right granted to the Investor pursuant to this Agreement or the
other Transaction Documents.


4.6           Delivery of SEC Filings; Business.


(i)           The Company has made available to the Investor through the EDGAR
system, true and complete copies of the Company’s most recent Annual Report on
Form 10-K for the fiscal year ended December 31, 2007, and all other reports
filed by the Company pursuant to the 1934 Act since December 31, 2007 and prior
to the Effective Date (collectively, together with all Exhibits thereto and
incorporated by reference therein, the “SEC Filings”).  The SEC Filings are the
only filings required of the Company pursuant to the 1934 Act for such period.


(ii)           The Company and its Subsidiaries are engaged in all material
respects only in the business described in the SEC Filings, and to the extent
required by rules governing the content of the SEC Filings, the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company and its Subsidiaries, taken as a whole.


4.7           Use of Proceeds.  The net proceeds of the sale of the Shares
hereunder shall be used by the Company for working capital, capital
expenditures, and general corporate purposes, which may include acquisitions of
complementary businesses, products or technologies.


4.8           No Material Adverse Change.  Since June 30, 2008, except as
identified and described in the SEC Filings and filings made by Affiliates of
the Company on EDGAR pursuant to the 1934 Act, there has not been:
 
-9-

--------------------------------------------------------------------------------



 
(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the Most Recent Form 10-Q, except for changes
in the ordinary course of business which have not and could not reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;


(ii)           any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company;


(iii)           any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


(iv)           any waiver, not in the ordinary course of business, by the
Company or any Subsidiary of a material right or of a material debt owed to it;


(v)            any satisfaction or discharge of any lien, claim or encumbrance
or payment of any obligation by the Company or a Subsidiary, except in the
ordinary course of business and which is not material to the assets, properties,
financial condition, operating results prospects or business of the Company and
its Subsidiaries taken as a whole (as such business is presently conducted);


(vi)           any change or amendment to the Company’s Articles of Continuance
or Bylaws, or material change to any material contract or arrangement by which
the Company or any Subsidiary is bound or to which any of their respective
assets or properties is subject;


(vii)           any labor union organizing activities or material labor
difficulties with respect to employees of the Company or any Subsidiary;


(viii)          any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(ix)             the loss of the services of any key employee, or material
change in the composition or duties of the senior management of the Company or
any Subsidiary;


(x)              any material changes in compensation arrangements with any key
employee, senior management or directors;


(xi)             the loss or threatened loss in writing of any customer which
has had or could reasonably be expected to have a Material Adverse Effect;


(xii)            any sale, assignment or exclusive license or transfer of the
Company’s Intellectual Property;
 
-10-

--------------------------------------------------------------------------------



 
(xiii)           any material change in contingent obligations of the Company by
way of guaranty, endorsement, indemnity, warranty or otherwise; or


(xiv)           to the Company’s Knowledge any events, occurrences, changes,
effects or conditions of any character that, individually or in the aggregate,
has had or could reasonably be expected to have a Material Adverse Effect.


4.9           SEC Filings; S-3 Eligibility.


(a)           At the time of filing thereof, the SEC Filings complied as to form
in all material respects with the requirements of the 1934 Act and, to the
Company’s Knowledge, did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.


(b)           The Company is presently eligible to use Form S-3 to register the
Registrable Securities (as such term is defined in the Registration Rights
Agreement) for sale by the Investor as contemplated by the Registration Rights
Agreement.


(c)           To the Company’s Knowledge, the Company is in compliance in all
material respects with all provisions of the Sarbanes-Oxley Act of 2002 that are
applicable to it as of the Effective Date.


4.10           No Conflict, Breach, Violation or Default.  The execution,
delivery and performance of the Transaction Documents by the Company and the
issuance and sale of the Shares will not conflict with or result in a breach or
violation of any of the terms and provisions of, or constitute a default under
(i) the Company’s Articles of Continuance or the Company’s Bylaws, both as in
effect on the Effective Date (true and complete copies of which have been made
available to the Investor through the EDGAR system), or (ii)(a) any statute,
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company, any Subsidiary or any
of their respective assets or properties, or (b) any agreement or instrument to
which the Company or any Subsidiary is a party or by which the Company or a
Subsidiary is bound or to which any of their respective assets or properties is
subject.


4.11           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns, as amended, required to have been filed by the
Company or such Subsidiary with all appropriate governmental agencies and timely
paid all taxes shown thereon or otherwise owed by it.  All such tax returns are
true, complete, and correct in all material respects.  The charges, accruals and
reserves on the books of the Company in respect of taxes for all fiscal periods
are adequate in all material respects, and there are no material unpaid
assessments against the Company or any Subsidiary nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole.  All taxes and other assessments and levies that
the Company or any Subsidiary is required to withhold or to collect for payment
have been duly withheld and collected and paid to the proper governmental entity
or third party when due, except where such failure to withhold or collect would
not have a Material Adverse Effect.  There are no tax liens or claims pending
or, to the Company’s Knowledge, threatened against the Company or any Subsidiary
or any of their respective assets or property.  There are no outstanding tax
sharing agreements or other such arrangements between the Company and any
Subsidiary or other corporation or entity. No audit in respect of any tax
liability is pending with respect to any tax liability shown on a tax return
filed by the Company or any Subsidiary.
 
-11-

--------------------------------------------------------------------------------



 
4.12           Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.


4.13           Inventory.  Except as disclosed in the SEC Filings, the Company’s
inventory is of satisfactory quality and saleable in the usual course of its
business. Except as would be covered by the warranty and other reserves set
forth in the Company’s financial statements, (a) the Company has not supplied,
or agreed to supply, defective or unsafe products or products which fail to
comply with their terms of sale, and (b) no products in a state ready for supply
by the Company are defective or unsafe or will fail to comply with their terms
of sale.  The Company’s level of inventory is reasonable having regard to
current and anticipated demand.
 
4.14           Compliance with Laws.  The Company is in compliance with all laws
of any governmental body applicable to its business or operations, except where
the failure to be in compliance would not have a Material Adverse Effect.  The
Company has not received any written notice of or been charged with the
violation of any laws, except where such violation would not have a Material
Adverse Effect.
 
4.15           Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, except where the failure to have such certificates,
authorities or permitted would not have a Material Adverse Effect.  Neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company or such Subsidiary, could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.  All such certificates, authorities and permits are validly held by
the Company.  The Company has complied with all material terms and conditions
thereof and the same will not be subject to suspension, modification, revocation
or nonrenewal as a result of the execution and delivery of this Agreement or the
consummation of the transaction contemplated hereby.
 
-12-

--------------------------------------------------------------------------------



 
4.16           Employees and Labor Disputes.  (a) No labor dispute with the
employees of the Company or any Subsidiary exists or, to the Company’s
Knowledge, is imminent, (b) to the Company’s  Knowledge, no union organizational
campaign is in progress with respect to the employees of the Company, (c) the
Company is not engaged in any unfair labor practice, (d) there is no unfair
labor practice charge or complaint against the Company pending, or, to the
Company’s Knowledge, threatened, (e) there are no pending, or, to the Company’s
Knowledge, threatened, charges against the Company or any current or former
employee of the Company (in his or her capacity as such), (f) the Company has
not received written notice during the past two years of the intent of any
governmental body responsible for the enforcement of labor or employment laws to
conduct an investigation of the Company and, to the Company’s Knowledge, no such
investigation is in progress and (g) the Company is in compliance in all
material respects with all laws and orders relating to the employment of labor
and classification of persons as employees, including all such laws and orders
relating to wages, hours, discrimination, civil rights, safety and the
collection and payment of withholding and similar taxes and the provision of
employee benefits, except where any such noncompliance shall not have a Material
Adverse Effect.


4.17           Benefit Plans.  The Company is in compliance with all of its
obligations under any employee benefit plan within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
under which any employee or former employee of the Company has any present or
future right to benefits or under which the Company has or may have any present
or future liability.  There is no multiemployer plan within the meaning of
Section 3(37) of ERISA under which the Company has or may have any present or
future liability.


4.18           Intellectual Property.


(a)           No Intellectual Property of the Company or its Subsidiaries which
is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted has been or is now involved in any
cancellation or litigation, and, to the Company’s Knowledge, no such action is
threatened.  No patent of the Company or its Subsidiaries is involved in any
interference, reissue, reexamination or opposition proceeding.


(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or currently planned to be conducted to which the Company or
any Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s Knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which constitutes a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.
 
-13-

--------------------------------------------------------------------------------



 
(c)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, which ownership or right is, except as disclosed in the SEC Filings,
free and clear of all liens, encumbrances, adverse claims or obligations to
license (as licensor) all such owned Intellectual Property, other than licenses
entered into in the ordinary course of the Company’s and its Subsidiaries’
businesses.


(d)           To the Company’s Knowledge, the conduct of the Company’s and its
Subsidiaries’ businesses as currently conducted does not infringe or otherwise
impair or conflict with (collectively, “Infringe”) any Intellectual Property
rights of any third party or any confidentiality obligation owed to a third
party, and, to the Company’s Knowledge, the Intellectual Property and
Confidential Information of the Company and its Subsidiaries which are necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted are not being Infringed in any material respect by any
third party.  There is no litigation or order pending or outstanding against the
Company or, to the Company’s Knowledge, threatened or imminent against the
Company, that seeks to limit or challenge or that concerns the ownership, use,
validity or enforceability of any Intellectual Property of the Company and its
Subsidiaries and the Company’s and its Subsidiaries’ use of any Intellectual
Property owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.


(f)           All software owned by the Company or any of its Subsidiaries, and,
to the Company’s Knowledge, all software licensed from third parties by the
Company or any of its Subsidiaries that is material to the conduct of the
Company’s and its Subsidiaries’ business as currently conducted (i) is free from
any material defect, bug, virus, or programming, design or documentation error;
(ii) operates and runs in a reasonable and efficient business manner; and (iii)
conforms in all material respects to the specifications and purposes thereof.


(g)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.  Each employee, consultant and contractor
who has had access to Confidential Information, the continued confidentiality of
which is necessary for the conduct of the Company’s and each of its
Subsidiaries’ respective businesses as currently conducted, has executed an
agreement to maintain the confidentiality of such Confidential Information or is
subject to a fiduciary duty requiring that such confidentiality be
maintained.  Except under confidentiality obligations, to the Company’s
knowledge, there has been no material disclosure by the Company of any of the
Company’s or its Subsidiaries’ Confidential Information to any third party.  The
Company and its Subsidiaries have secured from all parties (including employees
thereof) who have created any portion of, or who would otherwise have any
ownership rights in or to, the Company’s and its Subsidiaries’ Intellectual
Property valid and enforceable written assignments of any such work, invention,
improvement or other rights to the Company and each Subsidiary.
 
-14-

--------------------------------------------------------------------------------



 
4.19           Environmental Matters.  Neither the Company nor any Subsidiary is
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or, to the Company’s
knowledge, operates any real property contaminated with any substance that is
subject to any Environmental Laws, is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and is subject to any claim
relating to any Environmental Laws, which violation, contamination, liability or
claim has had or could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate; and there is no pending or, to the Company’s
Knowledge, threatened investigation that could reasonably be expected to lead to
such a claim.  None of the following exists at any property or facility owned or
operated (whether by fee interest, leasehold interest, or otherwise) by the
Company: (a) under or above-ground storage tanks, (b) asbestos containing
material in any form or condition, (c) materials or equipment containing
polychlorinated biphenyls, or (d) landfills, surface impoundments, or disposal
areas.  Neither the Company nor any of its Predecessors or Affiliates has
treated, recycled, stored, disposed of, arranged for or permitted the disposal
of, transported, handled, or released any substance, including any Hazardous
Materials, or owned or operated any property or facility (and no such property
or facility is contaminated by any such substance) in a manner that has given or
would give rise to any claim for damages, including any damages for response
costs, corrective action costs, personal injury, property damage or natural
resources damages, pursuant to any Environmental Laws.  For this section
“Hazardous Materials” means any substance, pollutant, contaminant, material, or
waste, or combination thereof, whether solid, liquid, or gaseous in nature,
subject to regulation, investigation, control, or remediation under any
Environmental Laws.  Neither the Company nor any of its Predecessors or
Affiliates has, either expressly or by operation of law, assumed or undertaken
any liability, including any obligation for corrective or remedial action, of
any other person relating to Environmental Laws.  No facts, events or conditions
relating to the past or present facilities, properties or operations of the
Company, nor any of its Predecessors or Affiliates, will prevent, hinder, or
limit continued compliance with any applicable Environmental Laws or give rise
to any damages or any other liabilities under any Environmental Laws.


4.20           Litigation.  There are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties that could, if decided adversely to the Company, reasonably be
expected to have a Material Adverse Effect, and to the Company’s Knowledge, no
such actions, suits or proceedings are threatened or contemplated.  There are no
pending governmental or other investigations or enquiries or proceedings
concerning the Company, its Subsidiaries or any of their properties that could,
if decided adversely to the Company, reasonably be expected to have a Material
Adverse Effect, and to the Company’s Knowledge, no such investigations,
enquiries or proceedings are threatened or contemplated.
 
-15-

--------------------------------------------------------------------------------



 
4.21           Financial Statements.  The financial statements included in each
SEC Filing comply with the rules and regulations of the SEC with respect thereto
(including accounting requirements) as in effect at the time of filing of such
reports and present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown.  Such financial statements have
been prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”)
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q under the 1934
Act).  Except as set forth in the financial statements of the Company included
in the SEC Filings filed prior to the Effective Date, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.  The Company
recognizes revenue consistent with GAAP.


4.22           Undisclosed Liabilities.  The Company has no liability that would
be required by GAAP to be set forth on a balance sheet other than (a)
liabilities reflected in the SEC Filings, (b) accounts payable and accrued
expenses accruing after June 30, 2008 in the ordinary course of business or in
accordance with this Agreement, or (c) liabilities otherwise reflected herein or
in the Disclosure Letter.


4.23           Insurance Coverage.  The Company and each Subsidiary maintains in
full force and effect insurance coverage for the business being conducted and
properties owned or leased by the Company and each Subsidiary that the Company
believes is adequate against all liabilities, claims and risks against which
would be prudent, given the totality of the circumstances, for the Company to
insure. The premiums for the insurance policies have been fully paid.  The
insurance afforded under such policies is comparable in type of coverage to that
maintained by persons engaged in the manufacturing processes similar to that
engaged in by the Company and in amounts comparable to manufacturing entities of
similar size engaged in similar processes. Such policies are in full force and
effect and will remain so through each Closing.  None of such insurance policies
are subject to retroactive premium adjustment in respect of prior periods.


4.24           Product Warranty. The reserves set forth in the financial
statements of the Company with respect to any liability associated with the
failure of any product manufactured, sold, leased, or delivered by the Company
to be in conformity with all applicable laws, contracts, and all express and
implied warranties, have been calculated in accordance with GAAP. No product
designed, manufactured, sold, leased, or delivered by the Company is subject to
any guaranty, warranty, or other indemnity or similar liability beyond the
guaranties, warranties and indemnities set forth in governing agreements or
implied under governing law.
 
-16-

--------------------------------------------------------------------------------



 
4.25           Product Liability.  The Company does not have any liability (and,
to the Knowledge of the Company, there is no basis for any present or future
action against the Company giving rise to any liability) arising out of any
injury to individuals or property as a result of the ownership, possession, or
use of any product designed, manufactured, sold, leased, or delivered by the
Company.


4.26           Listing.  The Company’s Common Stock is quoted on the NASDAQ
Capital Market.  The Company has not received any oral or written notice that
its Common Stock will be delisted from the NASDAQ Capital Market nor that its
Common Stock does not meet all requirements for the continuation of such
quotation and the Company satisfies the requirements for the continued listing
of its Common Stock on the NASDAQ Capital Market.


4.27           Brokers and Finders.  No Person will have, as a result of actions
or omissions of the Company in connection with the transactions contemplated by
the Transaction Documents, any valid right, interest or claim against or upon
the Company, any Subsidiary or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.


4.28           No Directed Selling Efforts or General Solicitation.  In
connection with the offer or sale of any of the Shares Neither the Company nor
any Person acting on its behalf has conducted (a) any general solicitation or
general advertising (as those terms are used in Regulation D promulgated by the
SEC (“Regulation D”)), or (b) any direct selling efforts (as that term is used
in Regulation S).


4.29           Private Placement.  Subject to the accuracy of the
representations and warranties of the Investor in Section 5, the offer and sale
of the Shares to the Investor as contemplated hereby is exempt from the
registration requirements of the 1933 Act and is being made pursuant to the
exemption afforded by Regulation S.  The Company agrees not to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S.


4.30           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former shareholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses:  (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.31           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or filings made by Affiliates of the Company on EDGAR pursuant to the
1934 Act, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than as holders of capital
stock, stock options, warrants and/or other rights convertible into or
exercisable for capital stock, and for services as employees, officers and
directors), that is required by governing rules to be disclosed in any SEC
Filings or filing by an Affiliate of the Company.
 
-17-

--------------------------------------------------------------------------------



 
4.32           Internal Controls.  The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  The Company has established
disclosure controls and procedures (as defined in 1934 Act Rules 13a-14 and
15d-14) for the Company and designed such disclosure controls and procedures to
ensure that material information relating to the Company, including the
Subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s most recently
filed period report under the 1934 Act, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 90 days prior to the
filing date of the most recently filed periodic report under the 1934 Act (such
date, the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the 1934 Act the conclusions of the certifying officers
about the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K) or, to the Company’s Knowledge, in
other factors that could significantly affect the Company’s internal
controls.  The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.


4.33           No Manipulation of Stock.  Neither the Company, nor any of its
directors, officers or Controlling Persons (other than Persons that become
Controlling Persons as a result of the transactions contemplated by this
Agreement), has taken any action designed to or that might reasonably be
expected to cause or result in, or which has constituted, stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Shares.


4.34           Company Not an “Investment Company”.  The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act”).  The Company is not, and immediately
after receipt of payment for the Shares will not be, an “investment company” or
(except to the extent the Investor is an “investment company”) an entity
“controlled” by an “investment company” within the meaning of the Investment
Company Act and (except to the extent the Investor is an “investment company”)
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
-18-

--------------------------------------------------------------------------------



 
4.35           Contracts.  The contracts described in the SEC Filings that are
currently material to the Company are in full force and effect on the Effective
Date except as described in the SEC Filings.  Except as described in the SEC
Filings, neither the Company nor, to the Company’s Knowledge, any other party to
such contracts is in breach of or default under any of such contracts which
would have a Material Adverse Effect.


4.36           Insolvency.  No order has been made or petition presented or
resolution passed for the winding up of the Company or for the appointment of a
provisional liquidator to the Company or for an administration order in respect
of the Company.  No receiver and manager has been appointed by any person of the
whole or any part of the business or assets of the Company.


4.37           Anti-Sandbagging Representation. There are no Known Claims that
could be made or asserted by the Company or any Affiliate of the Company against
any Investor Releasees (as defined in Section 9.2(a)) arising out of or related
to acts, events, occurrences, statements or omissions that occurred (or failed
to occur) prior to the Effective Date other than Known Claims that are within
the scope of, and completely released and discharged by, Section 9.2.


5.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that:


5.1           Organization and Existence.  The Investor is a validly existing
limited liability company and has all requisite limited liability company power
and authority to invest in the Shares pursuant to this Agreement.


5.2           Authorization.  The execution, delivery and performance by the
Investor of the Transaction Documents have been duly authorized and will each
constitute the valid and legally binding obligation of the Investor, enforceable
against the Investor in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.


5. 3           Purchase Entirely for Own Account.  The Shares to be received by
the Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act.  The Investor is not a registered broker dealer or an
entity engaged in the business of being a broker dealer.


5.4           Investment Experience.  The Investor acknowledges that it can bear
the economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
-19-

--------------------------------------------------------------------------------



 
5.5           Disclosure of Information.  The Investor has had an opportunity to
receive all additional information related to the Company requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares.  The
Investor acknowledges receipt of copies of the SEC Filings.  Other than as
expressly set forth in this Agreement, neither such inquiries nor any other due
diligence investigation conducted by the Investor shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.


5.6           Restricted Securities/ Hedging Restrictions.  In addition to
complying with all other restrictions set forth herein, the Investor agrees to
resell the Shares only (and acknowledges and agrees that the Company shall be
required to refuse to register any resale or other transfer of the Shares not
made) in accordance with the provisions of Regulation S, pursuant to
registration under the 1933 Act or pursuant to an available exemption from such
registration.  The Investor acknowledges that, among other restrictions,
Regulation S prohibits the transfer of the Shares to, or for the account or
benefit of, any U.S. person or within the United States.  The Investor will not
engage in any hedging transactions involving the Shares except in compliance
with Regulation S.


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


(a)           THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
EXCEPT IN COMPLIANCE WITH REGULATION S PROMULGATED UNDER THE SECURITIES ACT,
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION.  ANY SUCH DISPOSITION MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT SHALL NOT BE MADE UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.  HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY SHALL NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH REGULATION S UNDER THE SECURITIES ACT.


(b)           If required by the laws and regulations of Canada, any state or
any province in connection with the issuance or sale of the Shares, the legend
required by such law or regulation.


Upon the earlier of (i) registration for resale pursuant to the Registration
Rights Agreement and receipt by the Company of the Investor’s written
confirmation that such Shares have been disposed in compliance with the
prospectus delivery requirements of the 1933 Act or (ii) Rule 144(b)(i) or
successor provision becoming available, the Company shall, upon an Investor’s
written request, promptly cause certificates evidencing the Shares to be
replaced with certificates which do not bear such restrictive legends.
 
-20-

--------------------------------------------------------------------------------



 
5.8           Non US Person.  The Investor is not a "U.S. Person" (as defined in
Regulation S) and is not acquiring the Shares for the account or benefit of any
U.S. Person.  Without limiting the generality of the foregoing, the Investor is
not acquiring the Shares for the account or benefit of any of the
following:  (i) a natural person resident in the United States, (ii) a
partnership or corporation organized or incorporated under the laws of the
United States or formed by a U.S. Person principally for the purpose of
investing in securities not registered under the 1933 Act, (iii) an estate of
which any executor or administrator is a U.S. Person, (iv) a trust of which any
trustee is a U.S. Person, (v) an agency or branch of a foreign entity located in
the United States, (vi) a non-discretionary account or similar account held by a
dealer or other fiduciary for the benefit or account of a U.S. Person, or (vii)
a non-discretionary account or similar account held by a dealer or other
fiduciary organized, incorporated, or resident in the United States.  The
Investor is domiciled in the United Arab Emirates and has no present intention
of becoming a resident of any other country.  The Investor was not solicited to
purchase the Shares while present in the United States.  The Investor was
outside the United States at the time of executing this Agreement and delivering
it to the Company.


5.9           No General Solicitation.  The Investor did not learn of the
investment in the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar.


5.10           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Investor.


5.11           Prohibited Transactions.  During the last thirty (30) days prior
to the Effective Date, the Investor has not, directly or indirectly, nor has the
Investor made any recommendation or suggestion regarding trading in the Common
Stock to or known of any Person who has, effected or agreed to effect any short
sale, whether or not against the box, established any “put equivalent position”
(as defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common
Stock, granted any other right (including, without limitation, any put or call
option) with respect to the Common Stock or with respect to any security that
includes, relates to or derives any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).


5.12           Compliance with Domestic Law.  The offer, sale and purchase of
the Shares pursuant to this Agreement does not and will not violate any laws of
the Investor’s jurisdiction of domicile and incorporation, including without
limitation, any securities laws or foreign exchange or foreign investment laws,
and no governmental or other third party consents need to be obtained under the
laws of Investor’s jurisdiction in connection with this Agreement and the
closing of the transactions contemplated hereunder.
 
-21-

--------------------------------------------------------------------------------



 
5.13           Accuracy of Form 4 / Schedule 13D.  The information set forth in
the Investor’s most recent Form 4 and Schedule 13D with respect to the Common
Stock was true, correct and complete and, with respect to the Schedule 13D with
respect to the Common Stock, remains true, correct and complete as of the date
hereof.


5.14           Anti-Sandbagging Representation. There are no Known Claims that
could be made or asserted by the Investor or any Affiliate of the Investor
against any Company Releasees (as defined in Section 9.1(a)) arising out of or
related to acts, events, occurrences, statements or omissions that occurred (or
failed to occur) prior to the Effective Date other than Known Claims that are
within the scope of, and completely released and discharged by, Section 9.1.


6.  Right to Designate Director(s) and Observer.


6.1           Designation Rights. Subject to Section 6.4, the Company shall take
all such action as is necessary or advisable and within its control (except to
the extent such actions, upon advice of counsel, would be a breach of, contrary
to or otherwise in conflict with any applicable Law or fiduciary duty imposed
thereby), including without limitation calling special Board of Director and
stockholder meetings, so that:


(a)  during the Rights Period, one individual (who initially will be Iqbal Al
Yousuf) designated by the Investor (the “Initial Director”) shall be appointed
or elected to the Board of Directors;


(b)  from and after the date of the next annual meeting of shareholders of the
Company through the end of the Rights Period, a second individual designated by
the Investor (the “Second Director”; together with the Initial Director, the
“Investor’s Directors”) shall be appointed or elected to the Board of Directors;


(c) during the Rights Period, the removal from the Board of Directors (with or
without cause) of an Investor’s Director shall be at the written request of the
Investor but only upon such written request and under no other circumstances;
and


(d) in the event that an Investor’s Director ceases to serve as a member of the
Board of Directors during his term of office (whether by death, resignation or
removal) during the Rights Period, the resulting vacancy on the Board of
Directors shall be filled by an individual designated by the Investor.


6.2           Failure to Designate Investor’s Director.  If the Investor fails
to designate an individual to fill one of the Investor’s Directorships pursuant
to the terms of this Section 6 during the Rights Period, the individual
previously holding such directorship shall be elected to such position, or if
such individual fails or declines to serve, the election of an individual to
such directorship shall be accomplished in accordance with the Company’s Bylaws
and applicable Law.
 
-22-

--------------------------------------------------------------------------------


 
6.3           Observer Rights.  Until the appointment or election of the Second
Director and prior to the expiration of the Rights Period, the Company shall
give the Investor notice of each meeting of the Board of Directors, at the same
time and in the same manner as notice is given to the directors of the Board of
Directors, and, except as set forth in Section 6.4, the Company shall permit one
representative selected by the Investor (the “Observer”) to attend, as an
observer, all meetings of the Board of Directors.  Except as set forth in
Section 6.4, the Observer shall be entitled to receive all written materials and
other information (including, without limitation, copies of meeting minutes)
given to directors in connection with such meetings. In connection with the
attendance of any meeting, or the receipt of any materials and other information
by the Observer, the Observer shall sign a confidentiality agreement in form and
substance reasonably satisfactory to the Observer and the
Company.  Notwithstanding anything in this Section 6.3 to the contrary, at any
time the Initial Director is serving on the Board of Directors, any notice,
consent, explanation, written material or other information delivered to the
Initial Director shall be deemed to have been delivered to the Observer.


6.4           Exceptions to Observation Rights.  Notwithstanding anything in
this Agreement to the contrary, the Board of Directors may limit the access of
the Observer to any of the following types of materials or communication, or to
any portion of any meeting to which any of the following considerations applies:
(i) the materials, communications or meeting involve communications with counsel
with respect to which the Board of Directors desires to maintain the right to
assert attorney-client privilege, (ii) the materials, communications or meeting
involve claims by, or transactions with, the Investor, the Observer or any
Affiliate of the Investor or Observer (including any entity in which the
Investor, the Observer or any Affiliate owns a 5% or greater equity interest),
or (iii) the Board of Directors otherwise determines, in its reasonable,
discretion, that granting the Observer access to such materials, communications
or meeting would create a material risk to the interests of the Company.


7.           Compensation Committee Representation.  During the Rights Period,
to the extent permitted by Law, one of the Investor’s Directors (as designated
by the Investor) shall be entitled to serve as a member of the Compensation
Committee.


8.           Right of First Offer.


8.1           Right of First Offer.  During the Rights Period, subject to the
terms and conditions specified in this Section 8 and applicable securities laws,
in the event the Company proposes to offer or sell any New Securities, the
Company shall first make an offering of such New Securities to the Investor in
accordance with the following provisions of this Section 8.


8.2           Notice. The Company shall deliver a notice, in accordance with the
provisions of Section 14.4 hereof  (the “Offer Notice”), to the Investor stating
(i) its bona fide intention to offer such New Securities, (ii) the number of
such New Securities to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such New Securities.


8.2           Notice of Acceptance.  By written notification received by the
Company, within ten (10) calendar days of the date the Offer Notice is deemed to
have been received, the Investor may elect to purchase or obtain, at the price
and on the terms specified in the Offer Notice, up to that portion of such New
Securities which equals the proportion that the number of shares of Common Stock
held (and any other securities convertible into, or otherwise exercisable or
exchangeable for, shares of Common Stock then held) by such Major Investor bears
to the total number of shares of Common Stock of the Company then outstanding
(assuming full conversion and exercise of all convertible or exercisable
securities).
 
-23-

--------------------------------------------------------------------------------



 
8.3           Remaining Securities.  If all New Securities referred to in the
Offer Notice are not elected to be purchased or obtained as provided in
Section 8.2 hereof, the Company may, during the ninety (90) day period following
the expiration of the period provided in Section 8.2 hereof, offer the remaining
unsubscribed portion of such New Securities (collectively, the “Refused
Securities”) to any person or persons at a price not less than, and upon terms
no more favorable to the offeree than, those specified in the Offer Notice.  If
the Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investor in accordance with this Section 8.


9.           Release.


9.1           Release of the Company.


(a)           In consideration of the covenants and agreements of the Company
under this Agreement, the Release Shares, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Investor, for itself and its successors, assigns and all persons and entities
claiming by, through, or under it, hereby irrevocably, unconditionally, and
completely releases, discharges, and agrees to hold the Company and its present
and former officers, directors, employees, agents, representatives, attorneys,
brokers, placements agents and Affiliates (hereinafter referred to, both
individually and collectively, as “Company Releasees”), harmless of and from any
and all (i) Claims that the Investor had, has, or may claim to have against any
Company Releasees arising from the Battery Pack Issue, and (ii) Known Claims.


(b)           Investor understands and agrees that it may be releasing and
waiving Claim(s) that it does not know exist or may exist in its favor at the
time  it signs this Agreement which, if known by it, would materially affect its
decision to sign this Agreement.  Nonetheless, for the purpose of implementing a
full and complete release and discharge of Company Releasees, Investor expressly
acknowledges that the release set forth in Section 9.1(a) is intended to include
in its effect, without limitation, Claim(s) which Investor does not actually
know exist in his favor and that the release set forth in Section 9.1(a)
contemplates the extinguishment of any such Claim(s).   The provisions of this
Section 9.1 shall be effective on the Effective Date and shall not be subject to
termination or revocation, even if this Agreement is subsequently terminated.



9.2           Release of the Investor.


(a)           In consideration of the covenants and agreements of the Investor
under this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, for itself and its
successors, assigns and all persons and entities claiming by, through, or under
it, hereby irrevocably, unconditionally, and completely releases, discharges,
and agrees to hold the Investor and its present and former officers, directors,
employees, agents, representatives, attorneys, brokers, placements agents and
Affiliates (hereinafter referred to, both individually and collectively, as
“Investor Releasees”), harmless of and from any and all (i) Claims that the
Company had, has, or may claim to have against any Investor Releasees arising
from the Battery Pack Issue, and (ii) Known Claims.
 
-24-

--------------------------------------------------------------------------------



 
(b)           The Company understands and agrees that it may be releasing and
waiving Claim(s) that it does not know exist or may exist in its favor at the
time  it signs this Agreement which, if known by it, would materially affect its
decision to sign this Agreement.  Nonetheless, for the purpose of implementing a
full and complete release and discharge of Investor Releasees, Company expressly
acknowledges that the release set forth in Section 9.2(a) is intended to include
in its effect, without limitation, Claim(s) which Company does not actually know
exist in his favor and that the release set forth in Section 9.2(a) contemplates
the extinguishment of any such Claim(s).   The provisions of this Section 9.2
shall be effective on the Effective Date and shall not be subject to termination
or revocation, even if this Agreement is subsequently terminated.


10.  Conditions to Closing.


10.1           Conditions to the Investor’s Obligations.  The obligation of the
Investor to purchase the Shares at each Closing is subject to the fulfillment,
on or prior to the respective Closing Date, of the following conditions, any of
which may be waived by the Investor:


(a)           The representations and warranties made by the Company in Section
4 hereof shall have been true and correct on the Effective Date, except to the
extent any such representation or warranty expressly speaks as of a different
date, in which case such representation or warranty shall be true and correct as
of such different date.  The Company shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by it on or prior to the respective Closing Date.


(b)           Since the date of this Agreement, there shall not have occurred
any events, occurrences, changes, effects or conditions of any character which,
individually or in the aggregate, have, had or could reasonably be expected to
have, in the Investor’s opinion (acting reasonably), a Material Adverse Effect
on the Company.


(c)           The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, and waivers necessary or appropriate for
consummation of the purchase and sale of the Shares and the consummation of the
other transactions contemplated by the Transaction Documents, all of which shall
be in full force and effect (except for filings referenced as post-closing
filings and described in Section 4.5).


(d)           The Company shall have executed and delivered the Amendment.
 
-25-

--------------------------------------------------------------------------------



 
(e)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(f)           The Company shall have delivered at the Initial Closing to the
Investor a copy of a Certificate, executed on behalf of the Company by its Chief
Executive Officer or its Chief Financial Officer, dated as of the Closing Date,
certifying to the fulfillment of the conditions specified in subsections (a),
(b), (c) and (e) of this Section 10.1.


(g)           The Company shall have delivered to the Investor at the Initial
Closing a copy of a Certificate, executed on behalf of the Company by its
Secretary, dated as of the Closing Date, certifying the resolutions adopted by
the Board of Directors of the Company approving the transactions contemplated by
this Agreement and the other Transaction Documents and the issuance of the
Shares, certifying the current versions of the Articles of Continuance and
Bylaws of the Company and certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company.


(h)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental regulatory body or the NASDAQ Capital Market
with respect to public trading in the Common Stock.


10.2           Conditions to Obligations of the Company.  The Company’s
obligation to sell and issue the Shares at each Closing to the Investor is
subject to the fulfillment to the satisfaction of the Company on or prior to the
respective Closing Date of the following conditions with respect to the
Investor, any of which may be waived by the Company:
 
(a)           The representations and warranties made by the Investor in Section
5 hereof shall be true and correct in all respects when made and shall be true
and correct in all respects on the Closing Date with the same force and effect
as if they had been made on and as of said date.  The Investor shall have
performed in all material respects all obligations and conditions herein
required to be performed or observed by it on or prior to the Closing Date.


(b)           The Investor shall have executed and delivered the Amendment.


(c)           The Investor shall have delivered the Purchase Price to the
Company.


(d)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
 
-26-

--------------------------------------------------------------------------------



 
10.3           Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the Investor,
on the other hand, to effect the Closing shall terminate as follows:


(i)           Upon the mutual written consent of the Company and the Investor;


(ii)           By the Company if (A) any of the conditions set forth in Section
10.2 shall have become incapable of fulfillment, and shall not have been waived
by the Company, or (B) the Company has satisfied all conditions set forth in
Section 10.1 with respect to the Closing and the Closing has not occurred prior
to 5:00 P.M. New York time on the deadline set forth in Section 3 with respect
for the Closing Date.


(iii)           By the Investor if (A) any of the conditions set forth in
Section 10.1 shall have become incapable of fulfillment, and shall not have been
waived by the Investor, or (B) the Investor has satisfied all conditions set
forth in Section 10.2 with respect to the Closing and the Closing has not
occurred prior to 5:00 P.M. New York time on the deadline set forth in Section 3
with respect for the Closing Date.


(iv)          By the Investor if the Company is in breach of any of the
representations and warranties set forth in Section 4.


provided, however, that, except in the case of clauses (ii), (iii) or (iv)
above, the party seeking to terminate its obligation to effect the Closing shall
not then be in breach of any of its representations, warranties, covenants or
agreements contained in this Agreement or the other Transaction Documents if
such breach has resulted in the circumstances giving rise to such party’s
seeking to terminate its obligation to effect the Closing.


(b)           If the Investor terminates this Agreement pursuant to clause (iii)
or (iv) above, the Company shall reimburse the Investor for all attorneys fees
relating to the negotiation, preparation, execution or termination of the
Transaction Documents.


(c)           Nothing in this Section 10.3 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents.


11.           Covenants and Agreements.


11.1           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investor under the
Transaction Documents, including without limitation, any action or steps that
would cause the offer and/or sale of the Shares to be integrated with other
offerings.  The Company will not conduct any offering other than the
transactions contemplated hereby that will be integrated with the offer or
issuance of the Shares.
 
-27-

--------------------------------------------------------------------------------



 
11.2           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


11.3           Listing of Underlying Shares and Related Matters.  Promptly
following the Closing, the Company shall take all necessary action to cause the
Shares to be listed on each national securities exchange, or quotation system,
if any, upon which shares of Common Stock are then listed (subject to official
notice of issuance) and shall maintain such listing so long as any shares of
Common Stock are listed on such exchange or quotation system. The Company will
maintain the listing of its Common Stock on the NASDAQ Capital Market or, in its
discretion, the American Stock Exchange, NASDAQ Global Market or New York Stock
Exchange (any such exchange on which the Common Stock is listed, the “Principal
Market”) and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market,
provided that the foregoing shall not prohibit the Company from delisting if at
any time as a result of a change of control or otherwise the Company is no
longer required to register its Common Stock under Section 12 of the 1934 Act.
The Company will provide within two (2) Business Days to the Investor copies of
all notices it receives notifying the Company of the threatened and actual
delisting of the Common Stock from the Principal Market.


11.4           Market Regulations.  The Company shall notify the SEC, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Shares to the Investor.


11.5           Termination of Covenants.  The provisions of Sections 11.1
through 11.4 shall terminate and be of no further force and effect upon the
earlier of (i) the mutual consent of the Company and the Investor or (ii) the
date there are no longer any Lock-Up Shares.


12.           Lock-up; Leak-out.


12.1           Lock-Up.  In addition to any restrictions and limitations
required by applicable securities laws, rule and regulations, Investor shall not
at any time offer, sale, pledge, conveyance, transfer or make commitment to do
any of the foregoing (each a “Transfer”) any of the Shares that are of Lock-Up
Shares (as defined below).


12.2           Leak-Out.


(a)           Prior to and including the second anniversary of the Initial
Closing, all of the Shares shall be Lock-Up Shares and shall be subject to the
restriction on Transfer set forth in Section 12.1.
 
-28-

--------------------------------------------------------------------------------



 
(b)           Following the second anniversary of the Initial Closing,
two-thirds (round up to the nearest Share) of the Shares shall be Lock-Up Shares
and shall be subject to the restriction on Transfer set forth in Section 12.1.


(c)           Following the third anniversary of the Initial Closing, one-third
(round up to the nearest Share) of the Shares shall be Lock-Up Shares and shall
be subject to the restriction on Transfer set forth in Section 12.1


(d)           Following the fourth anniversary of the Initial Closing, none of
the Shares of the Shares shall be Lock-Up Shares.


12.3           Legends.  In addition to any other legend placed on the Shares
pursuant to this Agreement, the following legend shall be imprinted on each
stock certificate representing a Lock-Up Share (with the “Applicable Date” to be
the date on which the Shares represented by the particular certificate cease to
be Lock-Up Shares):


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CONTRACTUAL
PROHIBITIONS ON TRANSFER CONTAINED IN A STOCK PURCHASE AND SETTLMENT AGREEMENT
DATED AS OF SEPTEMBER 30, 2008 BETWEEN THE ISSUER AND THE ORIGINAL PURCHASER OF
SUCH SECURITIES.  SUCH CONTRACTUAL PROHIBITIONS EXPIRE ON [APPLICABLE DATE], AT
WHICH TIME THIS LEGEND MAY BE REMOVED. A COPY OF SUCH AGREEMENT IS AVAILABLE
FROM THE ISSUER UPON REQUEST.


Upon any Share’s ceasing to be a Lock-Up Share, the Company shall, upon an
Investor’s written request, promptly cause certificates evidencing the Shares to
be replaced with certificates which do not bear such restrictive legend.


12.4           Stop Transfer Instructions. The Company may place stop transfer
instructions on the Shares so as to restrict the Transfer of the Shares except
in accordance with the terms of this Agreement.


12.5           Permitted Transfers during Lock-Up/Leak-Out
Period.  Notwithstanding anything contained in this Section 12, the Investor may
transfer Lock-Up Shares to its Affiliates or subsidiaries provided that the
transferee executes an agreement to be bound by all the terms and conditions of
this Agreement in connection with the Shares acquired.


12.3           Beneficial Rights; Additional Resale Restrictions. Except as
otherwise provided in this Agreement or any other agreements between the parties
hereto, the Investor shall be entitled to its beneficial rights of ownership of
the Shares, including the right to vote the Shares for any and all
purposes.  The resale restrictions on the Shares set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.
 
-29-

--------------------------------------------------------------------------------



 
13.           Survival and Indemnification.


13.1  Survival.  The representations and warranties contained in this Agreement
shall survive the closing of the transactions contemplated by this Agreement, to
the extent a Closing occurs, for a period of one year from the Initial Closing
Date.  Unless terminated as provided in the following sentence, the covenants
and other provisions of this Agreement shall survive during the terms set forth
with respect thereto in this Agreement, and if no such term is set forth herein,
for one year from the date of the Initial Closing.  With respect to all parties,
other than as expressly set forth in this Agreement (including Section 9.1 and
9.2), if the Final Closing does not occur, no representations, warranties,
covenants or agreements shall survive termination under Section 10.3.


13.2  Indemnification.


(a)           The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and their respective manager, members, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorneys’ fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under this
Agreement, and will reimburse any such Person for all such amounts as they are
incurred by such Person.


(b)           The Investor agrees to indemnify and hold harmless the Company and
its Affiliates and its directors, officers, employees and agents from and
against any and all Losses to which such Person may become subject as a result
of any breach of representation, warranty, covenant or agreement made by or to
be performed on the part of the Investor under this Agreement, and will
reimburse any such Person for all such amounts as they are incurred by such
Person.


13.3  Conduct of Indemnification Proceedings.  Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 13.2, such Indemnified Person shall promptly notify
the person from which indemnification is sought (the “Indemnifying Person”) in
writing and the Indemnifying Person shall assume the defense thereof, including
the employment of counsel reasonably satisfactory to such Indemnified Person,
and shall assume the payment of all fees and expenses; provided, however, that
the failure of any Indemnified Person to so notify promptly the Indemnifying
Person shall not relieve the Indemnifying Person of its obligations hereunder
except to the extent, and only to the extent, that the Indemnifying Person is
materially prejudiced by such failure to notify promptly.  In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the retention of such counsel; or (ii) in
the reasonable judgment of counsel to such Indemnified Person representation of
both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them.  The Indemnifying Person shall not
be liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the
Indemnifying Person shall indemnify and hold harmless such Indemnified Person
from and against any loss or liability (to the extent stated above) by reason of
such settlement or judgment.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, the
Indemnifying Person shall not effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability arising out of such proceeding.
 
-30-

--------------------------------------------------------------------------------




14.           Miscellaneous.


14.1                      Successors and Assigns.  This Agreement may not be
assigned by a party hereto without the prior written consent of the Company or
the Investor, as applicable.  The provisions of this Agreement shall inure to
the benefit of and be binding upon the respective permitted successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


14.2                      Counterparts; Faxes.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  This Agreement
may also be executed via facsimile, which shall be deemed an original.


14.3                      Titles and Subtitles.  The titles and subtitles used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


14.4                      Notices.  Unless otherwise provided, any notice
required or permitted under this Agreement shall be given in writing and shall
be deemed effectively given as hereinafter described (i) if given by personal
delivery, then such notice shall be deemed given upon such delivery, (ii) if
given by facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) ten (14)  days after such notice is deposited in first class
mail, postage prepaid, and (iv) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given two Business Days
after delivery to such carrier.  All notices shall be addressed to the party to
be notified at the address as follows, or at such other address as such party
may designate by ten days’ advance written notice to the other party:
 
-31-

--------------------------------------------------------------------------------



 
If to the Company:


Altair Nanotechnologies, Inc.
204 Edison Way
Reno, Nevada 89502
Attention: Terry Copeland
Fax:  (775) 856-1619
email: tcopeland@ltairnano.com


With a copy to:


Parr Waddoups Brown Gee & Loveless
185 South State Street, Suite 1300
Salt Lake City, UT  84111
Attn:  Bryan T. Allen
Fax: (801) 532-7750
Email: bta@pwlaw.com


If to the Investor:


Al Yousuf, LLC
By courier:
Mezzanine Floor, Yamaha Showroom
Sheikh Zayed Road
Dubai, United Arab Emirates


By mail:
P.O. Box 25
Dubai, United Arab Emirates
Attn: Iqbal Al Yousuf
Fax: +971.4.339.5544
Email: eyousuf@alyousuf.com


With a copy to:


Dewey & LeBoeuf LLP
P.O. Box 506675
Dubai, United Arab Emirates
Attn: John Podgore
Fax: +971.4.425.6301
Email: jpodgore@dl.com




14.5                      Expenses.  The parties hereto shall pay their own
costs and expenses in connection herewith.  In the event that legal proceedings
are commenced by any party to this Agreement against another party to this
Agreement in connection with this Agreement or the other Transaction Documents,
the party that does not prevail in such proceedings shall pay the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.
 
-32-

--------------------------------------------------------------------------------



 
14.6           Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the
Investor.  Any amendment or waiver effected in accordance with this paragraph
shall be binding upon each holder of any Shares purchased under this Agreement
at the time outstanding, each future holder of all such Shares, and the Company.


14.7           Publicity.  No public release or announcement concerning the
transactions contemplated hereby shall be issued (i) by the Investor without the
prior consent of the Company (which consent shall not be unreasonably
conditioned or withheld), or (ii) by the Company with the prior consent of the
Investor identified therein (which consent shall not be unreasonably conditioned
or withheld).  The foregoing shall not prohibit any party hereto from issuing
any release or filing any report that is required by law or the applicable rules
or regulations of any securities exchange or securities market.  The Investor
understands that the Company is required to file a Current Report on Form 8-K
describing the terms of the Transaction Documents and to include the Transaction
Documents as Exhibits and hereby consents to such filing.


14.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


14.9           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Letters, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


14.10         Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


14.11         Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York without regard to the choice of law
principles thereof.  Each of the parties hereto irrevocably submits to the
exclusive jurisdiction of the courts of the State of New York and United States
District Court located in the New York City, New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby.  Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.  Each of the parties hereto irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court.  Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
14.12         Currency. All reference to dollars ($) or currency in this
Agreement are to United States Dollars.


[signature page follows]
 
-33-

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have executed this Stock Purchase and Settlement
Agreement or caused their duly authorized officers to execute this Agreement as
of the date first above written.
 
 

The Company: ALTAIR NANOTECHNOLOGIES INC.                      
 
By:
/s/ Terry Copeland       Name: Terry Copeland        Title: President and CEO   
       

 

Investor: AL YOUSUF, LLC          
 
By:
/s/ Iqbal Al Yousuf       Name: Iqbal Al Yousuf        Title: President         
 



                                                                
-34-

--------------------------------------------------------------------------------
















Exhibit A
to
Purchase Agreement




Amendment No. 1 to Registration Rights Agreement




[see attached]
 
 
 
 
 
 
 
-35- 

--------------------------------------------------------------------------------




